DETAILED ACTION
This new non-final Office action is being mailed because the previous non-final Office action mailed on February 25, 2022 mistakenly indicated that the present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” The present application does not qualify because the present application claims the benefit of an earlier-filed U.S. non-provisional. Thus, this non-final Office action is being mailed to exclude the previous invitation to participate in the DSMER pilot program. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


Step 1: 
Claims 1-6 recite a series of steps. Thus, these claims are directed to a process, which is one of the statutory categories of invention.
Claims 7-18 recite a computer device that includes a processor, a counter, a memory, and a display. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.  
Claim 19 recites a non-transitory computer readable medium with a stored computer program that are used to control a computer.  Thus, this claim is directed to a manufacture (an article produced from materials), which is one of the statutory categories of invention.

Step 2A:
Representative claim 1 recites, with annotation added: 
A computer implemented method, the method being performed in a computing device comprising at least one processor, a counter, at least one memory, a display configured to display computer game graphics for a computer implemented game, and a user interface, the computer implemented game having one or more levels, the method being performed by executing computer code on the a least one processor to perform the steps of: [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(a) providing a default limit value for use by a user of the computer implemented game; [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(b) for a first play of a given level of the computer implemented game: [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(i) displaying, on a display, a game area, the game area having a plurality of game objects configured to be controlled by the at least one processor in response to a first user input received via the user interface; [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute a game rule]
(ii) in response to a second user input, received via the user interface, associated with at least one of the plurality of game objects, the second user input defining a move of the computer implemented game, using the counter to change a move count, wherein no additional moves can be made if a number of moves made reaches the default limit value; and [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute game rules]
(iii) responsive to a third user input, received via the user interface, determining a number of further moves to be provided as a first set of further moves for use during the first play of the given level of the computer implemented game, the determining of the number of further moves being dependent on a number of times the user has previously played the given level of the game and failed to complete an objective associated with the given level of the game. [the foregoing underlined elements comprise a “certain method of organizing human activity” because they constitute game rules]

The elements of representative claim 1 that are not underlined above constitute additional elements. Each of the following additional elements merely constitutes instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea: computer, computing device, processor, counter, memory, display, and user interface.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Step 2B:
The additional elements do not amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

The dependent claims merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than instructions to implement the abstract idea on a computer, or use a computer as tool to perform the abstract idea. Taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,086,284 (“the ‘284 Patent”) in view of U.S. Patent Publication No. 2014/0106876 to Knutsson et al. (“Knutsson”).
Claims 1-19 disclose all of the limitations of the pending claims except for the subject matter directed to the determination of the number of further moves being dependent on a number of times the user has previously played the given level of the game and failed to complete an objective associated with the given level of the game. [0269] of Knutsson discloses this deficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Knutsson’s determination method in the ‘284 Patent because Knutsson discloses that such a configuration is helpful to enhance gameplay and improve the game (e.g., see at least [0269] of Knutsson). Also, as set forth above, the combination of claims 1-19 of the ‘284 Patent and Knutsson discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 10) includes “display” – it is unclear whether this element is the same as, or different from, the “display” already recited on line 3 of claim 1.
Claims 2-6 are rejected for the same reason through the incorporation of the above through their dependencies on claim 1. 
Claim 19 (line 10) includes “display” – it is unclear whether this element is the same as, or different from, the “display” already recited on line 3 of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2017/0216725 to Darley (“Darley”) in view of U.S. Patent Publication No. 2014/0106876 to Knutsson et al. (“Knutsson”).

Regarding claim 1, Darley discloses:
A computer implemented method, the method being performed in a computing device comprising at least one processor, a counter, at least one memory, a display configured to display computer game graphics for a computer implemented game, and a user interface, the computer implemented game having one or more levels, the method being performed by executing computer code on the a least one processor to perform the steps of: (see at least [0008]-[0009])
(a) providing a default limit value for use by a user of the computer implemented game; (see at least [0113]-[0115] and [0127])
(b) for a first play of a given level of the computer implemented game: 
(i) displaying, on a display, a game area, the game area having a plurality of game objects configured to be controlled by the at least one processor in response to a first user input received via the user interface; (see at least [0008])
(ii) in response to a second user input, received via the user interface, associated with at least one of the plurality of game objects, the second user input defining a move of the computer implemented game, using the counter to change a move count, wherein no additional moves can be made if a number of moves made reaches the default limit value; and (see at least [0008])
(iii) responsive to a third user input, received via the user interface, determining a number of further moves to be provided as a first set of further moves for use during the first play of the given level of the computer implemented game, (see at least [0008]-[0009] and FIG. 5 and the corresponding description thereof) . . . 

Darley does not appear to expressly disclose: 
the determining of the number of further moves being dependent on a number of times the user has previously played the given level of the game and failed to complete an objective associated with the given level of the game.

Knutsson discloses:
the determining of the number of further moves being dependent on a number of times the user has previously played the given level of the game and failed to complete an objective associated with the given level of the game. (see at least [0269])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Knutsson’s determination method in Darley’s determination of the number of further moves because Knutsson discloses that such a configuration is helpful to enhance gameplay and improve the game (e.g., see at least [0269] of Knutsson). Also, as set forth above, the combination of Darley and Knutsson discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, the Darley/Knutsson combination discloses all of the limitations of claim 1 as discussed above, and further discloses:
comprising storing information associated with the first set of further moves in association with information on the given level. (see Darley. More specifically, see at least [0010] and [0040])

Regarding claim 3, the Darley/Knutsson combination discloses all of the limitations of claim 1 as discussed above, and further discloses:
comprising displaying a message on the display when a difference between the default limit value and a current number of moves made is a predetermined value, the message providing information associated with obtaining the first set of further moves. (see Darley. More specifically, see at least [0023])

Regarding claim 4, the Darley/Knutsson combination discloses all of the limitations of claim 1 as discussed above, and further discloses:
comprising storing in the at least one memory an updated limit value associated with the given level, the updated limit value comprising a sum of the default limit value and the first set of further moves. (see Darley. More specifically, see at least [0139] and [0141])

Regarding claim 5, the Darley/Knutsson combination discloses all of the limitations of claim 4 as discussed above, and further discloses:
comprising, using by the at least one processor, the updated limit value in a subsequent play of the given level, wherein no additional moves can be made if a number of moves made reaches the updated limit value in the subsequent play of the given level. (see Darley. More specifically, see at least [0139], [0141] and [0008])

Regarding claim 6, the Darley/Knutsson combination discloses all of the limitations of claim 4 as discussed above, and further discloses:
comprising in a subsequent playing of the given level, causing by the at least one processor the display to show the game area; in response to fourth user input associated with at least one of the plurality of game objects, defining a move of the computer implemented game, using the counter to change the move count, wherein no additional moves can be made if the number of moves made reaches the updated limit value; responsive to a fifth user input, determining a second set of further moves for use during that subsequent playing for the given level. (see Darley. More specifically, see at least [0026], [0159] and [0162])

Claims 7 and 19 include substantially the same limitations as claim 1, and are thus rejected to for the same reason as claim 1.

Claims 8, 11 and 14-16 include substantially the same limitations as claims 2-6, respectively, and are thus rejected to for the same reasons as claims 2-6, respectively.

Regarding claim 9, the Darley/Knutsson combination discloses all of the limitations of claim 7 as discussed above, and further discloses:
wherein the at least one processor is configured to cause the at least one memory to store information associated with the first set of further moves in association with identification information associated with the user. (see Darley. More specifically, see at least [0021])

Regarding claim 10, the Darley/Knutsson combination discloses all of the limitations of claim 7 as discussed above, and further discloses:
wherein the at least one processor is configured to cause information associated with the set of further moves to be sent to a server for storing in a server-side database. (see Darley. More specifically, see at least [0022])

Regarding claim 12, the Darley/Knutsson combination discloses all of the limitations of claim 11 as discussed above, and further discloses:
wherein the at least one processor is configured to cause the display to display the message with an icon which is selectable by the third user input, the first set of further moves being determined response to selection of the icon. (see Darley. More specifically, see at least [0014])

Regarding claim 13, the Darley/Knutsson combination discloses all of the limitations of claim 11 as discussed above, and further discloses:
wherein the predetermined value is zero. (see Darley. More specifically, see at least [0014])

Regarding claim 17, the Darley/Knutsson combination discloses all of the limitations of claim 16 as discussed above, and further discloses:
wherein the at least one processor is configured to determine a number of moves to be provided in the second set of further moves in dependence on an updated number of times the user has previously played the given level of the game and failed to complete the objective associated with the given level of the game. (see Knutsson. More specifically, see at least [0269])

Regarding claim 18, the Darley/Knutsson combination discloses all of the limitations of claim 7 as discussed above, and further discloses:
wherein the first set of further moves comprises one or more further moves. (see Darley. More specifically, see at least [0017])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715